Scott, J., concurring: While I have no disagreement with the holding of the majority, I would not include in the opinion the discussion of the admissibility in a criminal case of incriminating statements made after an investigation had become a criminal investigation by its transfer to the “Intelligence Division.” This discussion is pure dicta. Our case is 'a civil fraud- case and as the majority holds, statements made by a taxpayer under any circumstances are admissible although the circumstances under which the statements were made is likewise admissible as an aid in determining the weight to be given to the statements. Also, the facts here show that the statements involved were made frior to the commencement of any criminal investigation and under the holdings of all the circuit Courts of Appeal which have passed on the question would be admissible even in a criminal case.